EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1, 6 and 9, Shibata et al. discloses a maskless exposure method (Figs. 6, 7, 11) comprising: 
determining, by using a substrate-pattern determiner, whether a substrate to be exposed is a new substrate or whether to form a new pattern on the substrate (paragraph [0035]); 
calculating, by using an angle calculator, a rotational angle of the substrate or an angle in a scanning direction with respect to a first direction, when the substrate is the new substrate or the new pattern is to be formed on the substrate (paragraph [0037], [0042], [0043]); 
generating, by using a pre-processed data generator, pre-processed data about on-spots and off-spots of a beam spot array of an optical head of a maskless exposure apparatus using the rotational angle of the substrate or the angle in the scanning direction (as shown in Figs. 6 and 7); 

generating, by using an exposure data generator, exposure data by correcting the pre-processed data; and performing, by using the maskless exposure apparatus, exposure on the substrate using the exposure data, wherein, in the arranging of the substrate on the stage, the substrate is arranged such that the reference line has the rotational angle with respect to the first direction, or in the performing of the exposure on the substrate, scanning is performed at the angle in the scanning direction (as shown in Figs. 6, 7, 11, see also paragraphs [0077]-[0119]).
Motojima teaches measuring, by using an angle measuring unit and correcting the pre-processed data using the measured angle (as shown in Figs. 6, 8-12, see also paragraphs [0047]-[0067]).
However, the combination of Shibata et al. and Motojima does not teach calculating, by using an angle calculator, a first angle comprising a rotational angle of the substrate or an angle in a scanning direction with respect to a first direction, when the substrate is the new substrate or the new pattern is to be formed on the substrate; generating, by using a pre-processed data generator, pre-processed data about on-spots and off-spots of a beam spot array of an optical head of a maskless exposure apparatus using the first angle; arranging, by using a substrate arranging unit, the substrate on a stage based on the first angle to obtain the first angle between the substrate and the scanning direction; measuring, by using an angle measuring unit, an angle of a reference line of the substrate with respect to the first direction; generating, by using an exposure data generator, exposure data by correcting the pre- processed data using the measured angle; and performing, by using the maskless exposure apparatus, exposure on the substrate using the exposure data, wherein, in the arranging of the substrate on the stage, the substrate is 
Accordingly, the prior art fails to teach or fairly suggest a maskless exposure method requiring “calculating, by using an angle calculator, a first angle comprising a rotational angle of the substrate or an angle in a scanning direction with respect to a first direction, when the substrate is the new substrate or the new pattern is to be formed on the substrate; generating, by using a pre-processed data generator, pre-processed data about on-spots and off-spots of a beam spot array of an optical head of a maskless exposure apparatus using the first angle; arranging, by using a substrate arranging unit, the substrate on a stage based on the first angle to obtain the first angle between the substrate and the scanning direction; measuring, by using an angle measuring unit, an angle of a reference line of the substrate with respect to the first direction; generating, by using an exposure data generator, exposure data by correcting the pre- processed data using the 

Claims 2-5, 7, 8 and 10-20 are allowable by virtue of their dependency on claims 1, 6 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. [US 2010/0256817 A1]
Sentoku et al. [US 2015/0044614 A1]
Sandstrom [US 2010/0127431 A1]
Okuyama et al. [US 2003/0011860 A1]
Okuyama [US 2003/0031365 A1]
Okuyama [US 2006/0033897 A1]

Kim et al. [US 2011/0267594 A1]
Okuyama et al. [US 8,599,357 B2]
Shirota et al. [US 6,903,798 B2]
Ando [US 10,215,718 B2]
Mei et al. [US 6,537,738 B1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/            Primary Examiner, Art Unit 2882